           Case 1:19-cr-00571-VEC Document 40 Filed 08/06/20 Page 1 of 2

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
------------------------------------------------------------ X   DATE FILED: 08/06/2020
UNITED STATES OF AMERICA                                     :
                                                             :      19-CR-571 (VEC)
                -against-                                    :
                                                             :           ORDER
JOHN LAMBERT,                                                :
a/k/a “Eric Pope,”                                           :
                                               Defendant. :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS sentencing in this matter was adjourned pending the resolution of a separate

criminal case against the founders of Centra Tech, Inc., which filed a disputed motion to

participate in sentencing as a victim of Defendant’s scheme, Dkt. 38;

        WHEREAS all Centra Tech defendants have since pleaded guilty, see Order, United

States v. Sharma, No. 18-CR-340, Dkt. 369 (S.D.N.Y. July 21, 2020); and

        WHEREAS another purported victim of Defendant’s scheme, Mr. Penn Little, has

requested victim’s rights, including restitution, Dkt. 39;

        IT IS HEREBY ORDERED that the Government must submit a joint status report as to

appropriate next steps regarding Centra Tech’s motion, no later than August 28, 2020; to the

extent that Centra Tech’s status as a victim remains a live dispute, the parties should propose a

date for an in-person evidentiary hearing. The status report must also set forth the parties’

respective positions on Mr. Little’s request. To the extent that either party opposes Mr. Little’s

request, he may file a reply no later than September 11, 2020.
         Case 1:19-cr-00571-VEC Document 40 Filed 08/06/20 Page 2 of 2




       The Clerk of Court is respectfully requested to mail a copy of this Order to Penn Little at

1077 N. Hermitage Ave., Unit 3, Chicago, IL 60622-3257, and note mailing on the docket.


SO ORDERED.

                                                       _________________________________
Date: August 6, 2020                                         VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                              2 of 2
